Appeal by defendant from a judgment of the Supreme Court, Nassau County, rendered July 8, 1963 convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence upon him as a third felony offender. By order of this court, dated March 15, 1965 (People v. Chavious, 23 A D 2d 680) this action was remitted to the trial court for a PLuntley type hearing to determine the voluntariness of defendant’s confession pending which the appeal has been held in abeyance. The prescribed hearing was held and resulted in a finding that defendant’s confession was voluntary beyond a reasonable doubt. The trial court made an order thereon, entered June 30, 1965. Judgment and order affirmed. We have examined the minutes of the hearing and the supplemental briefs filed by the parties and we affirm the finding of voluntariness. We have examined the other grounds raised for reversal and find them to be without merit.
Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.